
	
		II
		111th CONGRESS
		2d Session
		S. 3056
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2010
			Mr. Wyden (for himself,
			 Ms. Cantwell, Ms. Mikulski, Mr.
			 Cardin, Mr. Dodd, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to repeal a
		  section of that Act relating to exportation or importation of natural
		  gas.
	
	
		1.Exportation or importation of
			 natural gas
			(a)In
			 generalSection 311 of the Energy Policy Act of 2005 (Public Law
			 109–58; 119 Stat. 685) is repealed.
			(b)ApplicationThe
			 Natural Gas Act (15 U.S.C. 717 et seq.) shall be applied and administered as if
			 section 311 of the Energy Policy Act of 2005 (and the amendments made by the
			 section) had not been enacted.
			
